Citation Nr: 0509635	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right tibia stress fracture, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for psychiatric 
disability, to include a stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's claims of 
entitlement to an increased rating for residuals of a right 
tibia stress fracture and to service connection for 
psychiatric disability, to include a stress disorder.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In September 2001, the veteran, accompanied by his 
representative, testified at a hearing conducted at the local 
VA office before the undersigned Veterans Law Judge (formerly 
known as a Member of the Board).  

When this matter was previously before the Board in December 
2001, it was remanded for further development.  Because the 
RO has confirmed and continued the denials of the veteran's 
claims, the case has been returned to the Board for further 
appellate consideration.

As the Board noted in the December 2001 remand, during the 
September 2001 hearing, the veteran asserted an informal 
claim of entitlement to service connection for a disability 
manifested by right hip pain, to include as secondary to the 
service-connected residuals of a right tibia stress fracture.  
Because the issue had not been considered by VA, the Board 
referred the informal claim to the RO for appropriate action.  
Thereafter, in a November 2002 rating decision, the RO denied 
service connection for right hip pain.  Because the veteran 
has not appealed that determination, this issue is not before 
the Board.


FINDINGS OF FACT

1.  The residuals of the veteran's right tibia stress 
fracture are manifested by complaints of pain and functional 
loss due; however, the objective medical evidence shows that 
the veteran has full range of right ankle and right knee 
motion, with no evidence of weakness or malunion, or 
limitation of motion due pain, fatigue, weakness, lack of 
endurance or incoordination; because the veteran's only 
functional limitation is an inability to engage in prolonged 
walking as a functional limitation, the preponderance of the 
evidence shows that the disability is productive of no more 
than slight residual impairment.

2.  Although VA advised the veteran of the importance of 
appearing for the VA psychiatric examinations scheduled to 
take place in September and October 2004, indicated that his 
appearance at these examinations was necessary for VA to 
adjudicate his claim of service connection for psychiatric 
disability, and notified him at his address of record of the 
time and place of the examinations, the veteran failed to 
report, and he has not responded to the RO's inquiry about 
his failure to appear.

3.  The veteran has not demonstrated good cause for his 
failure to report for the September and October 2004 VA 
examinations, and he has neither denied receiving notice of 
these examination nor requested that they be rescheduled.

4.  There is no medical evidence showing that the veteran 
currently suffers from a psychiatric disability that is 
related to or had its onset during his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right tibia stress fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5256-5263, 5270-74 (2004).

2.  The criteria for service connection for psychiatric 
disability, to specifically include stress disorder, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.158, 3.303, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims of 
entitlement to an increased rating for his residuals of a 
right tibia stress fracture and to service connection for 
psychiatric disability, to specifically include stress 
disorder, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide, and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
that provided notice of the law and regulations, as well as 
the reasons and bases for the determinations made regarding 
his claims.  In addition, by way of the RO's December 1999; 
March 2001; January and August 2002; and April 2003 letters; 
the veteran's appearance at a hearing conducted by 
videoconference before the undersigned Veterans Law Judge in 
September 2001; as well as the Board's December 2001 remand; 
VA notified the veteran of the information and evidence not 
of record that was necessary to support his claims.  

In light of the above, the veteran was furnished notice of 
the types of evidence that he needed to send to VA, as well 
as the types of evidence VA would assist him in obtaining.  
Further, he was informed of his responsibility to identify, 
or to submit directly to VA, medical evidence showing 
treatment for his residuals of a right tibia stress fracture 
and for psychiatric disability.  Accordingly, the Board finds 
that the notices contained in above documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 270 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
Therefore, any error with respect to the timing of the VCAA 
notices, as well as any error in not providing a single 
notice to the veteran covering all content requirements, was 
harmless.  See 38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that the 
RO associated with the claims folder the service medical 
records, and, in compliance with the Board's December 2001 
remand instructions, his service personnel records.  
Moreover, in further compliance with the Board's remand 
directions, as the RO explained in the December 2004 SSOC, 
despite making multiple requests to the National Personnel 
Records Center (NPRC) in January 2002 and February, March, 
April and May 2004, that agency responded that it had no 
outstanding records of the veteran's in-service treatment.  

During the course of this appeal, the veteran was also 
afforded formal VA examinations to assess the nature, extent 
and severity of the residuals of his right tibia stress 
fracture in January 2000 and September 2004.  With respect to 
his psychiatric disability claim, the Board notes that, 
pursuant to the Board's December 2001 remand instructions, in 
the RO attempted to afford the veteran a formal VA 
psychiatric examination, but he failed to report for ones 
scheduled to take place in September and October 2004.  In 
this regard, the Board points out that although VA has a duty 
to assist the veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  Moreover, VA has associated with the claims 
folder the transcript of the veteran's September 2001 Board 
hearing, and VA medical records, dated from 1999 to 2004.  

In light of the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran, and as 
his representative acknowledged in March 2005 written 
argument, the requirements of the remand have been 
accomplished.  Thus, VA has satisfied its duty to assist the 
veteran in the development of his claims.  Thus, the Board 
finds that there is no pertinent identified evidence that has 
not been accounted for, and it will proceed with the 
consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration at this time.  As such, 
another remand of the case to the RO to provide additional 
assistance to the veteran in the development of his claims, 
or to give his representative another opportunity to present 
additional evidence and/or argument is not warranted.  
Bernard.  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Claim for increased rating for residuals of a right 
tibia stress fracture

In his statements and testimony, the veteran essentially 
asserts that the residuals of his right tibia stress fracture 
are more disabling than represented by the current 10 percent 
evaluation.  In support, he reports that due to the severity 
of the right leg pain he has below his knee, despite treating 
the condition with aspirin daily, he suffers from sleep 
impairment and is unable to engage in many physical 
activities, such as gardening, prolonged walking, and mowing 
his lawn.  He also states that he misses two days a week from 
work due to the impact of this disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

As discussed above, during the course of this appeal, the 
veteran was afforded formal VA examinations in January 2000 
and September 2004.  When evaluated in January 2000, the 
physician noted the history of the veteran's right tibia 
condition.  The veteran complained that the disability was 
productive of daily pain, weakness and stiffness that was 
aggravated by walking and alleviated by rest.

The examiner indicated that there was no evidence of bone 
infection or constitutional symptoms of joint disease.  The 
veteran's gait and posture were normal, with the right tibia 
tender on examination, but without redness or signs of 
deformity.  His right ankle was normal, with dorsiflexion to 
20 degrees and plantar flexion to 45 degrees.  The veteran 
had full range of motion of his right knee, with flexion to 
140 degrees and extension to zero degrees.  There was no 
ankylosis or pain, and an X-ray showed cortical thickening 
consistent with a previous stress fracture.  The diagnosis 
was stress fracture of the right tibia with residuals of 
tenderness and pain on usage.  Subsequent to offering this 
impression, the physician indicated that the veteran was able 
to participate in most activities of daily living without 
limitation.

The veteran was again formally evaluated by VA in September 
2004.  In the examination report, which is dated in October 
2004, the physician discussed the history of the veteran's 
residuals of a right tibia stress fracture and noted his 
complaints that due to the condition he had lost two days per 
week of work and that he was unable to engage in prolonged 
walking.

The examination revealed that the veteran's posture and gait 
were within normal limits.  The veteran did not require an 
assistive device for ambulation, and examination of the right 
tibia and fibula disclosed normal findings.  The veteran's 
right knee joint was within normal limits, and range of 
motion studies showed that he had flexion to 140 degrees and 
extension to zero degrees.  The examiner reported that range 
of motion was not limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The examination also disclosed 
that his right ankle was normal in appearance, and that he 
had dorsiflexion to 20 degrees and plantar flexion to 45 
degrees that was not limited by pain, fatigue, weakness, lack 
of endurance or incoordination.  X-ray study of the right 
tibia and fibula was within normal limits, and the physician 
diagnosed the veteran as having status post a stress fracture 
of the right tibia with no X-ray findings but with residual 
pain; he added that the only affect on the veteran's daily 
activities is that he was unable to engage in prolonged 
walking.

VA outpatient treatment records, dated from May 1999 to 
August 2004, are consistent with the complaints and findings 
noted on the formal VA examinations.

During the September 2001 Board hearing, the veteran 
testified that despite treating this condition with aspirin 
three times a day, he continued to suffer from pain in the 
lower third of his right leg, which caused him to have sleep 
impairment and resulted in numerous physical impairments; in 
this regard, he stated he had difficulty ascending and 
descending stairs, mowing his lawn, gardening, and was unable 
to take long walks.

The veteran's residuals of a right tibia stress fracture is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5262.  Under that code, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula that produce 
slight knee or ankle disability; a 20 percent evaluation 
requires that malunion of the tibia and fibula produce 
moderate knee or ankle disability; and a 30 percent 
evaluation requires that malunion of the tibia and fibula 
produce marked knee or ankle disability; nonunion of the 
tibia and fibula warrants a 40 percent evaluation if there is 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

The January 2000 and September 2004 VA examination reports 
show that both examines reported that physical evaluation of 
his right leg disclosed normal findings, with no evidence of 
redness.  Further, despite the veteran's complaints of pain, 
he had full range of right ankle and right knee motion.  In 
this regard, the Board points out that the normal range of 
motion for the ankle dorsiflexion is to 20 degrees and for 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  In addition, the normal range of motion for the knee 
is from zero degree extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II (2004).  Indeed, the January 2000 
examiner reported that the only objective evidence of 
disability was an X-ray finding of cortical thickness, which 
the examiner stated was consistent with a history of a prior 
stress fracture.  Moreover, the examiner indicated that the 
veteran was able to participate in most activities of daily 
living without limitation.  Similarly, the September 2004 
examiner reported that the veteran range of motion was not 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination, i.e., the physician took the "DeLuca" 
factors into consideration in offering his assessment.  
Accordingly, an evaluation in excess of 10 percent under 
Diagnostic Code 5262 is not warranted because the condition 
is not productive of more than slight right ankle or right 
knee disability.  See Schafrath v. Derwinski, 1 Vet. App. at 
592 (explaining that functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded).  

The Board has also considered whether the veteran's residuals 
of a right tibia stress fracture warrants a schedular 
evaluation under any other pertinent code but finds that, 
given the absence of any objective evidence of right ankle or 
right knee pathology, the preponderance of the evidence is 
against such a finding.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5261, 5263, and 5270-74.

Finally, the above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Although the veteran reports missing two days 
of week per work due to this condition, there is no objective 
medical evidence showing that the veteran's residuals of a 
right tibia stress fracture result in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  Indeed, as discussed above, the evidence 
affirmatively shows that the veteran has full range of motion 
of his right ankle and right knee, with only subjective 
complaints of pain and an inability to engage in prolonged 
walking.  As such, there is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  Further, the 
condition has not been shown to warrant frequent, or indeed, 
any, periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Service connection for psychiatric disability

In his statements and testimony, the veteran asserts that 
service connection is warranted because he suffers from a 
psychiatric disability, and specifically, stress disorder, 
that is related to his period of service.  In support, he 
reports that he received psychiatric care during service, and 
that he witnessed an in-service automobile accident during 
which a young pregnant woman was killed.  In addition, he 
states that while stationed in Germany, he was assigned to 
graveyard registration, and that in working in that capacity, 
he processed the body of a young pregnant woman who was 
killed in an in-service automobile accident, and that he has 
flashbacks of that incident.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's DD Form 214 reflects that his last duty 
assignment was "USA MORT SYSTEMS EUR," which the Board 
acknowledges is consistent with the veteran's reported in-
service stressful experiences.  Further, his service 
personnel records, which were associated with the claims 
folder pursuant to the Board's December 2001 remand 
instructions, are similarly consistent with this finding.

As discussed above, the veteran failed to report for VA 
psychiatric examinations scheduled to take place in September 
and October 2004.  The law provides that where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, such shall not commence earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158(a).  The law further 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim must be adjudicated based on 
the evidence of record.  38 C.F.R. § 3.655(b).  As such, the 
Board will proceed to adjudicate the merits of this appeal, 
based on the current record, despite the veteran's failure to 
report for the September and October 2004 VA examinations.

Despite extensive efforts, VA was unable to locate any 
indication that the veteran was seen for psychiatric 
complaints during service, and as the RO has noted, the 
service medical records are silent for any complaints of 
psychiatric disability.  In addition, the Board observes that 
the Report of Medical History at discharge from active duty, 
dated in March 1975, shows that the veteran reported being in 
good health.  It also reflects that he denied having frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  Further, 
the Report of Medical History, dated that same month, 
indicates that the veteran was found to be psychiatrically 
normal, and the physician stated that he was qualified for 
separation.

VA outpatient treatment records, dated since 1999, reflect 
that the veteran has received treatment for psychiatric 
problems and has been diagnosed as having specific phobia, 
situation type, and panic disorder.  The only medical 
evidence of record addressing the etiology and or onset of 
the veteran's psychiatric disability is a July 1999 
outpatient treatment note that reflects that the veteran 
began experiencing anxiety attacks in 1997; this entry 
further indicates that he denied having symptoms of anxiety 
prior to that time.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, the appeal must be denied.  In reaching this 
determination, the Board notes that although it does not 
question the sincerity of the veteran's conviction that he 
has a psychiatric disability that is related to or had its 
onset during service, the Board points out that, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since he failed to report for two scheduled VA 
psychiatric examinations, the reports of which might have 
contained competent medical evidence to substantiate his 
claim, there is no competent medical evidence linking 
his psychiatric disability to service.  Moreover, as the RO 
pointed out in the December 2004 SSOC, the veteran has not 
been diagnosed as having post-traumatic stress disorder 
(PTSD).  Accordingly, this appeal must be denied.




ORDER

An increased rating for the residuals of a right tibia stress 
fracture is denied.

Service connection for psychiatric disability, to include 
stress disorder, is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


